Citation Nr: 1414690	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post rotator cuff repair of the right shoulder (except for the period from February 6, 2009, through August 31, 2009, when a temporary total rating was in effect).

2.  Entitlement to an initial rating in excess of 10 percent for status post left distal tibia and distal fibula fracture (left leg disability) prior to September 4, 2012, and a rating in excess of 20 percent from September 4, 2012, forward.

3.  Entitlement to an initial compensable rating for surgical scars of the left leg.

4.   Entitlement to an initial compensable rating for surgical scars of the right shoulder.  

5.  Entitlement to an initial compensable rating for left lower extremity neuropathy (deep peroneal nerve) prior to September 4, 2012, and a rating in excess of 10 percent for left lower extremity neuropathy from September 4, 2012, forward.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from August 2005 to February 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted service connection for status post rotator cuff repair of the right shoulder and status post left distal tibia and distal fibula fracture, and assigned an initial 10 percent rating for each disability effective February 22, 2007.  

The Veteran and his spouse testified before the undersigned at a July 2010 Board hearing via videoconference at the RO; a transcript is of record.  

In November 2010 and October 2011, the Board remanded the issues of a higher rating for the right shoulder and left leg for further development, to include consideration of separate or higher ratings for associated neurological impairment or scarring.  In October 2011, the Board also took jurisdiction over the issue of entitlement to a TDIU, and remanded it for further development.  Upon remand, the agency of original jurisdiction (AOJ) granted additional ratings and higher ratings for certain periods.  As such, the issues on appeal are as stated on the first page.

In February 2010, the AOJ assigned a temporary total (100 percent) rating for the Veteran's right shoulder disability due to surgery requiring convalescence, effective from February 6, 2009, to March 31, 2009.  In September 2013, the AOJ extended this temporary total rating to August 31, 2009, and continued the prior 10 percent rating as of September 1, 2009.  The question of a higher rating for the period of temporary total rating is moot, as this is the highest benefit available; however, the other periods remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012, the AOJ granted service connection for surgical scars of the left leg and the right shoulder, associated with the disabilities on appeal, and assigned a noncompensable (0 percent) rating effective February 22, 2007.  These issues are under the Board's jurisdiction as part of the appropriate initial rating for the right shoulder and left leg disabilities.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Also in December 2012, the AOJ granted a higher rating of 20 percent for the Veteran's left leg disability effective September 4, 2012.  This issue remains on appeal, as this was not the highest rating available, and the Veteran has not limited his appeal or expressed satisfaction with the rating.  See AB, 6 Vet. App. at 38.  

The AOJ also granted service connection (or a separate rating) for left lower extremity neuropathy (deep peroneal nerve), associated with the left leg disability on appeal, and assigned a 10 percent rating effective September 4, 2012.  This issue is under the Board's jurisdiction as part of the appeal for an appropriate rating for the left leg disability, per the prior remand.  Brokowski, 23 Vet. App. 79.

In February 2013, the Veteran indicated that he wanted an earlier effective date of December 2010 for "service connection" for left lower extremity neuropathy and for left distal tibia/fibula fracture residuals.  In September 2013, the AOJ granted an earlier effective date for the award of service connection for left lower extremity neuropathy, assigning a noncompensable (0 percent) rating effective July 23, 2010, and continuing the previous 10 percent rating effective September 4, 2012.  The AOJ indicated that this represented a full award of the benefit sought on appeal.  Nevertheless, it appears that the Veteran was actually seeking an earlier effective date for the 10 percent rating for left lower extremity neuropathy, not solely for the grant of service connection itself.  This is evidence because he also sought an earlier effective date for his left distal tibia/fibula fracture residuals as of December 2010, for which "service connection" was already effective as of February 2, 2007.  As such, this issue remains on appeal as part of the appropriate rating for the left leg disability.

The issues of entitlement to higher initial ratings for status post rotator cuff repair of the right shoulder, and for status post left distal tibia and distal fibula fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's surgical scars of the left leg and right shoulder do not cover an area of at least 6 square inches (39 square centimeters), respectively, and are well-healed and asymptomatic, resulting in no additional functional impairment.  

2.  There are no neurological symptoms in the right arm that are not already contemplated by the ratings for service-connected right median nerve neuropathy associated with the Veteran's cervical spine disability.  

3.  Prior to December 8, 2010, the Veteran's left lower extremity neuropathy was manifested by symptoms analogous to no more than mild incomplete paralysis of the deep peroneal nerve.

4.  From December 8, 2010, forward, the Veteran's left lower extremity neuropathy was manifested by symptoms analogous to moderate incomplete paralysis, but no higher, of the deep peroneal nerve.

5.  Service-connected disabilities of the left leg and right shoulder have rendered him unable to secure or maintain substantially gainful employment consistent with his education and work history since September 18, 2010.  


CONCLUSIONS OF LAW

1.  The criteria to establish an initial compensable rating for scars of the left leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805 (2007 & 2013).

2.  The criteria to establish an initial compensable rating for scars of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805.

3.  Prior to December 8, 2010, the criteria to establish an initial compensable rating for left lower extremity neuropathy (deep peroneal nerve) are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.123-4.124a, Diagnostic Code 8599-8523 (2013). 

4.  From December 8, 2010, to September 3, 2012, the criteria to establish a rating of 10 percent, but no higher, for left lower extremity neuropathy (deep peroneal nerve) are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.123-4.124a, Diagnostic Code 8599-8523.

5.  From September 4, 2012, forward, the criteria to establish a rating in excess of 10 percent for left lower extremity neuropathy (deep peroneal nerve) are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.123-4.124a, Diagnostic Code 8599-8523.

6.  For the period beginning September 18, 2010, the criteria for entitlement to a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice and assistance to claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board's decision to grant a TDIU constitutes a full grant of that benefit sought on appeal; no further action is needed under the VCAA in this regard.  The appeal for all other issues on appeal arises from the grant of service connection and an initial rating for the left leg disability and right shoulder disability, followed by subsequently granted separate ratings as associated with these disabilities.  The Veteran was provided adequate notice as to the service connection claims for such disabilities, including how to establish a disability rating and effective date, prior to the initial adjudication.  Therefore, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to the downstream issue of the proper rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The July 2010 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, including whether there were any outstanding records, whether there had been any changes since the last VA examination, and the Veteran's symptoms.  Further, the Veteran and his representative demonstrated actual knowledge of the required elements.  The Veteran described his symptoms and functional impairment due to the right shoulder and left leg disabilities, including any perceived neurological symptoms.  The representative asserted that the Veteran's disabilities are more disabling than the currently assigned ratings.  As noted above, the Veteran's claims arise from the grant of service connection and an initial rating; moreover, such generic notice is all that is required for a claim for increased rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  As such, to the extent that the undersigned did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  No further notice or hearing is required.

All pertinent, available medical evidence has been obtained, including records from the Social Security Administration (SSA) and non-VA medical records for which the Veteran provided authorization.  Pertinent records in the Veteran's paper claims file and in paperless files in VA's electronic processing systems were reviewed.

Several VA examinations have been conducted, including in December 2011 and September 2012, as directed in the prior remand.  These examiners measured and recorded the severity of the Veteran's left leg and right shoulder disabilities.  There is no argument that the examinations are inadequate with regard to scarring or neurological impairment, or that the severity increased since the last examination.

The prior remand directives were substantially completed as to the issues decided herein.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims.  Further notice or assistance is not required.

II. Merits Analysis

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated, and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evidence is sufficient to determine the proper rating for surgical scars and any neurological impairment associated with such disabilities, as raised in the prior remand. 

Neurological Impairment

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With regard to the right shoulder, the Veteran suffered a rotator cuff injury and underwent rotator cuff repair surgery prior to discharge from service in February 2007.  He has complained of pain and stiffness in the right shoulder since that time, as well as pain and numbness or tingling down the right arm to the hand and fingers that began in mid to late 2007.  See, e.g., private records from Dr. Monto in November 2007 and December 2007; April 2008 VA neurological examination.  

A compensable rating has been assigned based on right shoulder limitation of motion with pain, which is being remanded.  A separate rating has not been assigned for neurological impairment associated with the right shoulder; however, the Veteran is in receipt of a 10 percent rating prior to September 4, 2012, and a 30 percent rating thereafter, for right median nerve neuropathy for symptoms in the right arm associated with his service-connected cervical spine (neck) disability.  
 
Although the Veteran has asserted that his right arm symptoms are related to the right shoulder disability, he is not competent as a lay witness to offer an opinion in this regard due to the complex nature of neurological disabilities and his complex medical history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, although there were some positive tests for right rotator cuff or shoulder impingement, VA and private medical professionals have repeatedly indicated that the Veteran's right arm neurological symptoms are associated with his neck disability.  See, e.g., January 2008 letter from private chiropractor; December 2007, November 2008, and December 2010 records from private orthopedist Dr. Monto; April 2008 and September 2012 VA neurological and cervical spine examinations.  

A December 2011 VA examiner found that there were no symptoms of radiculopathy, neurological symptoms, or intervertebral disc syndrome (degenerative disc disease) of the neck; however, this is inconsistent with the other findings, including prior testing showing degenerative disc disease of the cervical spine.  As such, this opinion has very little weight and is outweighed by the other medical evidence as summarized above.  Moreover, this examiner did not opine that the Veteran's symptoms in the right arm were related to his shoulder.

Additionally, the Veteran's right arm symptoms are contemplated by the rating for cervical radiculopathy.  Therefore, assigning a separate rating for neurological impairment in the right arm as associated with the right shoulder disability would constitute impermissible pyramiding, and is not allowed.  See 38 C.F.R. § 4.14.  

Concerning the left leg, the Veteran has complained of constant pain or discomfort from below the knee down to the ankle, as well as intermittent tingling or numbness down the lower leg and into the foot and toes, throughout the appeal period.  

The Veteran was awarded a separate rating for left lower extremity neuropathy effective from July 23, 2010, as associated with his left leg disability.  The left lower extremity neuropathy is currently rated as noncompensable prior to September 4, 2012, and as 10 percent disabling thereafter, under DC 8599-8523.  See 4.124a, DC 8523 (anterior tibial or deep peroneal nerve); see also 38 C.F.R. §§ 4.20 & 4.27 (explaining the use of analogous ratings and hyphenated rating codes). 

Mild incomplete paralysis of the anterior tibial nerve (deep peroneal) will be assigned a 0 percent rating.  A 10 percent rating requires moderate incomplete paralysis of the deep peroneal nerve, and a rating of 20 percent requires severe incomplete paralysis.  A 30 percent rating will be assigned for complete paralysis, with dorsal flexion of the foot lost.  38 C.F.R. § 4.124a, DC 8523.  

Resolving doubt in the Veteran's favor, the Board finds that he is entitled to a 10 percent rating, but no higher, for his left lower extremity neurological impairment effective from December 8, 2010, forward, based on moderate impairment of the deep peroneal nerve.  A compensable rating was not warranted prior to that time, as there was no more than mild impairment of the deep peroneal nerve.  Id.

For the period prior to December 8, 2010, private treatment records from Dr. Monto from January 2007 forward generally note the Veteran's complaints of pain and intermittent tingling or numbness in the left ankle and lower leg.  He had a left limp, painful motion, tenderness over the fracture zone and site of surgical screws, and occasional mild swelling and crepitus.  There was normal alignment, motor strength and muscle findings, and neurological and vascular examinations.  Although the Veteran was generally found to have no ankle instability; Dr. Monto recommended, in August 2007, that the Veteran wear an ankle brace full time for support.  

VA examinations in April 2007 and April 2009 showed similar findings, including complaints of pain and tenderness but normal sensory and motor testing.  The Veteran's coworker also submitted a statement in February 2008 indicating that he had observed him in pain, favoring the left leg, and limping at the end of the day.  

In June 2009, Dr. Monto noted that the Veteran was doing well after recent removal of tibial screws, with similar findings of tenderness in the tibia and mild crepitus, but normal neurological, motor strength, and other findings upon testing.

In October 2009 and February 2010, Dr. Monto indicated that the Veteran's primary problem was left tibia pain over the fracture site, as well as left lateral numbness from the peroneal nerve.  There were similar physical examination findings in June 2010 and February 2011.  See records obtained from SSA (on Virtual VA).  In an April 2010 statement, Dr. Monto indicated that the Veteran's status remained unchanged since April 2009, with tenderness, pain, and stiffness in the left ankle. 

During the July 2010 hearing, the Veteran testified to constant pain in the left leg, as well as numbness or tingling from below the knee down through the toes, and occasional cramps when he stretches his toes.  He indicated that he used a brace and sometimes a cane, and that his left leg was now 2 cm. shorter than the right leg.  

Similarly, an August 2010 record from Dr. Monto indicates that the Veteran had chronic tendonitis with left leg shortening and possible residual peroneal nerve injury from the left leg fractures.  On December 1, 2010, Dr. Monto indicated that distal neurologic and vascular testing was normal in the left lower leg except for mild numbness in the distribution of the peroneal nerve.  

In sum, prior to December 8, 2010, the evidence establishes frequent pain and tenderness in the left lower leg, as well as intermittent tingling and cramping, and no more than mild numbness.  There was no loss of reflexes, muscle atrophy, objective sensory disturbance, or other impairment analogous to at least moderate incomplete paralysis of the deep peroneal nerve.  As such, a compensable rating is not warranted for that period.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8523.  

During the December 8, 2010, VA examination, the Veteran said that he had been prescribed an ankle brace after his surgery in 2006, and he had used a cane intermittently since that time.  He again reported numbness and tingling from about the mid-calf down to the toes, and that his left foot frequently cramped up.  In contrast to prior treatment records and examinations, his reflexes were decreased to 1+ at the left ankle (where 2+ is normal), motor strength was 4 to 4+ out of 5, and sensory testing was "slightly diminished" or "minimally felt" at various points.  

At the December 2011 VA examination, the Veteran reported left ankle numbness, and he again had decreased motor strength of 3 out of 5 for plantar flexion and dorsiflexion of the left ankle.  He also reported using a cane regularly.  

During the September 2012 VA examination, the Veteran reported moderate constant pain, paresthesias, and numbness, and severe intermittent pain in the left lower extremity.  Left ankle plantar flexion and dorsiflexion were decreased to 3 out of 5, but there was no muscle atrophy.  There was decreased sensation to light touch at the lower leg or ankle and the foot or toes, and the Veteran reported using a cane and brace constantly, and wearing a brace on the left ankle for support.  Although the examiner initially indicated that all left lower extremity nerves were affected, the examiner clarified in a September 2013 addendum that the deep peroneal nerve was affected, and the overall severity of impairment was mild. 

In sum, beginning December 8, 2010, the evidence establishes frequent pain and tenderness in the left lower leg, intermittent tingling and cramping, and mild or moderate numbness, as well as decreased reflexes, decreased motor strength, and objective sensory disturbance.  This is analogous to moderate incomplete paralysis of the deep peroneal nerve which warrants a 10 percent rating.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8523.  A rating of 20 percent or higher is not warranted because the evidence does not more nearly approximate severe impairment or complete paralysis.  The Veteran retains some degree of sensation, reflexes, and motor strength, and there is no evidence of muscle atrophy or other impairment analogous to at least moderate incomplete paralysis of the deep peroneal nerve.  As such, a rating in excess of 10 percent is not warranted for this period.  Id.  

A 10 percent rating is assigned for mild incomplete paralysis of other nerves in the area of the internal popliteal nerve (tibial) and posterior tibial nerves; and moderate impairment of the internal popliteal nerve (tibial) warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DCs 8524 and 8525.  Nevertheless, the weight of the medical evidence indicates that the anterior tibial (deep peroneal) nerve is the only nerve affected in this case.  Specifically, Dr. Monto indicated in February 2010 and December 2010 that the deep peroneal nerve was affected.  Although the September 2012 VA examiner initially checked that all left lower extremity nerves were affected, he clarified in a September 2013 addendum that the deep peroneal nerve was affected.  The Veteran has not asserted that another nerve was affected, and he would not be competent to do so.  As such, a rating for impairment of the other lower extremity nerves is not warranted, and the most appropriate diagnostic code is DC 8523.  38 C.F.R. § 4.124a.

Scarring

The Veteran underwent multiple surgeries to repair his left leg fractures during service, as well as a surgery to remove some of the tibial screws in 2009.  He had right shoulder arthroscopic surgeries in 2006 and 2009.  The Veteran is currently assigned a noncompensable rating for the scars effective from February 22, 2007.  

Scars are rated under 38 C.F.R. § 4.118, DCs 7800 to 7805.  The rating criteria for scars were amended effective October 23, 2008, during the pendency of the appeal.  These amendments were specifically made effective only to applications received on or after October 23, 2008, although a claimant may request consideration under the amended criteria if they were already in receipt of a rating for scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); see also preliminary note to 38 C.F.R. § 4.118.  

Here, the AOJ only considered the new rating criteria because service connection was granted for the scars, with a noncompensable rating, in December 2012, after development pursuant to the October 2011 Board remand.  The Veteran had not specifically requested service connection for scarring prior to that time.  Rather, he sought service connection and an appropriate rating for his symptoms in the left lower leg and right shoulder in 2007, and the Board found that scarring and any associated neurological impairment should be addressed as part of these claims.  See Brokowski, 23 Vet. App. 79.  As such, the Veteran is entitled to consideration of the rating for scars under both the new and old rating criteria, although a rating may only be granted under the new criteria as of the effective date of those criteria.  

Generally, when the Board addresses a question in its decision, it must consider whether the Veteran was given adequate notice of the need to submit evidence or argument on the question, whether he was given an adequate opportunity to actually submit such evidence and argument, and whether the statement of the case (SOC) or other adjudication by the AOJ fulfills the regulatory requirements.  If not, the Board must remand the matter for adjudication by the AOJ, unless there will be no prejudice to the Veteran by the Board's adjudication.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); see also 38 C.F.R. § 19.9 (Board must remand to AOJ when necessary for further development or to cure procedural defect that is essential for a proper appellate decision), § 19.29 (right to statement of the case "complete enough to allow the appellant to present written and/or oral arguments" to Board), § 19.131 (right to supplemental SOC when original SOC is insufficient).  

Nevertheless, effective April 29, 2011, VA amended its regulations to remove the requirement for the Board to remand an issue, or otherwise notify the claimant beforehand, when it will consider law not considered by the AOJ.  See 38 C.F.R. § 19.9(d)(2) (2013); 76 Fed. Reg. 17544 (Mar. 30, 2011) (amending § 19.9(d), and repealing prior 38 C.F.R. § 20.903(b) that required certain procedures to be followed if the Board intended to consider law not already considered by the AOJ, and such consideration could result in denial of the appeal).  In the Federal Register comments, VA stated that the purpose of these amendments was to "codify existing practices derived from case law, enhance efficiency, and provide guidance and clarification."  76 Fed. Reg. at 17544.  VA discussed the prior statutory, regulatory, and case law history, and concluded that removing these requirements was consistent with prior court jurisprudence and more accurately depicted the Board's statutory obligation to consider all applicable provisions of law and regulation.  76 Fed. Reg. at 17546-48.  In other words, this was not a substantive change in the law but, rather, was a procedural clarification.  Therefore, it may be applied retroactively to the Veteran's claim that has been pending since 2007.  

Moreover, the Veteran will not be prejudiced by the Board considering both the new and the old scar regulations, as the evidence already includes all pertinent evidence, namely, the measurements of the scars, whether they were deep or superficial, whether they were painful or unstable, and whether there was any functional impairment as a result of the scars themselves.  There is no possibility that a remand for notice or otherwise would result in a higher rating for scars.

The Board will now turn to the rating criteria.  Under the criteria during the appeal period prior to October 23, 2008, DC 7801 provided that scars other than on the head, face, or neck, that are deep or that cause limited motion must cover an area or areas exceeding 6 sq. in. (39 sq. cm.) to warrant a minimum 10 percent rating.  Under DC 7802, scars other than on the head, face, or neck that are superficial or that do not cause limited motion must cover an area or areas of 144 sq. in. (929 sq. cm.) or greater to warrant a 10 percent rating.  Note (1) to DCs 7801 and 7802 provided that scars in widely separated areas, such as on two or more extremities, will be separately rated and combined in accordance with § 4.25.  Further, Note (2) to DCs 7801 and 7802 provided that a deep scar is one associated with underlying soft tissue damage, whereas a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DCs 7801 to 7802 (2007).  

Similarly, under the rating criteria effective from October 23, 2008, forward, DC 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear must cover an area or areas of at least 6 sq. in. (39 sq. cm.) to warrant a minimum 10 percent.  Under DC 7802, scars other than on the head, face, or neck that are superficial and nonlinear must cover an area or areas of 144 sq. in. (929 sq. cm.) or greater to warrant a 10 percent rating.  Notes (1) and (2) to DCs 7801 and 7802 define deep and superficial scars the same as previously, and continue to provide that scars on two or more extremities will be separately rated and combined in accordance with § 4.25.  See 38 C.F.R. § 4.118, DCs 7801 to 7802 (2013). 

Under the pre-October 23, 2008, rating criteria, DC 7803 provided that a 10 percent rating will be assigned for superficial unstable scars.  Note (1) to DC 7803 defined unstable scar as one where there is frequent loss of covering of skin over the scar.  Under DC 7804, a 10 percent rating was assigned for superficial scars that are painful on examination.  Under DC 7805, other scars were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7803 to 7805 (2007).

Under the rating criteria effective since October 23, 2008, DC 7804 provides that a minimum 10 percent rating will be assigned where there are one or two scars that are unstable or painful.  Under DC 7805, any disabling effect of scars not contemplated by DCs 7801, 7802, and 7804, are to be evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.118, DCs 7804 to 7805 (2013).  

In this case, other than for the period of temporary total rating for surgery and convalescence in 2009, the Veteran's surgical scars on the left leg and right shoulder have been well-healed and asymptomatic, with no pain due to the scars themselves.  There is also no indication that the scars caused any functional impairment other than what is already contemplated by the assigned ratings for orthopedic impairment for the right shoulder and left leg.  As such, a compensable rating is not warranted under the old or new rating criteria based on pain, instability, or limitation of function.  See 38 C.F.R. § 4.118, DCs 7803 to 7805 (2007 & 2013).
  
The criteria for a compensable rating based on the area covered by scarring are also not met.  In this regard, measurements recorded in the April 2007 VA examination showed four small scars on the left lower leg with measurements that combined for an approximate total area of 8 sq. cm.  This examination was prior to the Veteran's 2009 right shoulder arthroscopy.  The examiner noted that the Veteran had a scar on the lateral side of the right shoulder that appeared to be fixed to some of the underlying tissue and measured 4 cm. x 1 cm., or 4 sq. cm.  As such, there was not at least 39 sq. cm. of deep scarring, or 929 sq. cm. of superficial scarring on the left leg or right shoulder.  There is also no evidence that the scars themselves caused any limitation of motion.  See 38 C.F.R. § 4.118, DCs 7801 to 7802 (2007 & 2013).

The September 2012 VA examiner indicated, following the 2009 right shoulder surgery, that there were painful or unstable scars with a total area greater than 39 sq. cm. or 6 sq. in.  This appears; however, to be a typographical error, as it is inconsistent with the prior examination reports in April 2007, December 2010, and September 2012, which found well-healed, nontender scars.  

The Veteran has also not claimed to have symptomatic scarring at any point.  Further, the September 2012 VA examiner clarified in the scars worksheet that there were no painful or unstable scars of the extremities.  She specified that the Veteran had a superficial and nonlinear scar at the top of the right shoulder across the acromioclavicular joint that measured 5 x 0.5 cm., which calculates to 2.5 sq. cm., although the examiner recorded that there was an approximate total area covered of 7.5 sq. cm.  This examiner further indicated in the scars worksheet that the Veteran had four superficial and nonlinear scars on the left lower leg, and recorded measurements that combine for a total area covered of 3.2 sq. cm., although the examiner stated that the approximate total area covered was 32.6 sq. cm.  

The notations of 7.5 sq. cm. for the left leg and 32.6 sq. cm. for the right shoulder scarring appear to be typographical errors, as they are inconsistent with the individual measurements recorded.  Nevertheless, clarification is not necessary, as the scars were all superficial, and the recorded approximate total measurements still did not meet the criteria for a compensable rating.  There is also no evidence that the scars themselves caused any limitation of motion.  See id.

General Considerations

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned herein for neurological impairment.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were granted by the AOJ; however, further staging is not warranted, as the Veteran's symptomatology remained relatively stable throughout the appeal.  Any fluctuations in severity were not sufficient for a lower or higher rating for any period, for the reasons discussed above.  Fenderson, 12 Vet. App. at 126-27.  

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran had left lower leg neurological symptoms of pain, tenderness, tingling or numbness, decreased reflexes, motor strength, and sensory impairment to various degrees.  His right arm neurological symptoms are not related to his right shoulder disability but, rather, are contemplated under his rating for symptoms associated with his neck disability.  The scars were well-healed, asymptomatic, and had measurements as detailed above.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).  

The Veteran has been granted a higher rating for certain periods on appeal based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against a higher or separate rating for any other period; therefore, reasonable doubt does not arise, and the claims must be denied in this respect.  38 U.S.C.A. § 5107(b).

TDIU

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25.  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for left leg tibia and fibula fracture residuals, with associated left lower extremity neuropathy and surgical scarring.  He is also service-connected for the right shoulder orthopedic disability and associated scarring.  Other service-connected disabilities not currently on appeal are degenerative disc disease of the cervical spine (neck), with associated right upper extremity neuropathy; right knee chondromalacia; hearing loss and tinnitus.  The grant of a 100 percent temporary total rating from February 6, 2009, to August 31, 2009, renders the claim for a TDIU moot during that period.  For all other periods, the Veteran's combined overall disability rating has been no more than 60 percent.    

The Veteran's orthopedic and neurologic disabilities relating to the left leg, right shoulder, and cervical spine are considered a single disability for TDIU purposes, as they all resulted from the October 2005 injury during service.  See, e.g., April 2006 record from Dr. Monto; January 2008 record from private chiropractor.  As of September 4, 2012, the disabilities combined for a 60 percent rating and satisfied the percentage requirements.  See Gary v. Brown, 7 Vet. App. 229, 231 (1994) (diseases of common etiology satisfied the percentage requirements where they combined to a 60 percent rating notwithstanding the fact that the Veteran had additional service connected disabilities and did not have a combined 70 percent rating).  

Prior to September 4, 2012, the Veteran did not have a single 60 percent rating and did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran has a high school degree and no subsequent vocational or specialized training, and he worked as a lineman for a utility company from 1981 to September 2010.  This work required him to do strenuous activities such as carry ladders, climb ladders or poles, stand for long periods, perform overhead work, and drive a truck for extended periods.  The Veteran took early retirement due to difficulty performing his working duties.  See, e.g., December 2010 and December 2011 VA examinations; SSA disability determination (on Virtual VA).  

In his December 2012 formal claim for TDIU (VA Form 21-8940), the Veteran asserted that he was too disabled to work since September 2010, and that his disabilities affected his work or resulted in lost time for three years, with treatment since 2007.  This is generally consistent with his receipt of treatment and therapy from 2007 forward, including a period of temporary total disability in 2009, although he continued working through September 2010.  An August 2013 employment verification report indicates that the Veteran last worked for the utility company on September 18, 2010.  The Veteran's assigned disability ratings contemplate the prior interference with work.  There is no indication of record that he has had substantially gainful employment since September 18, 2010.

As the Veteran does not meet the schedular percentage threshold, the AOJ referred the Veteran's claim to the Director, Compensation and Pension Services, for extraschedular consideration.  In its March 2013 request, the AOJ recommended a grant of TDIU on an extraschedular basis, noting that there was a positive opinion with rationale.  Nevertheless, the Director concluded in a June 2013 report that an extraschedular award of TDIU was not appropriate.  This was based, in part, on an SSA evaluator's finding that the Veteran retained capacity to work in a sedentary environment, and that he was granted SSA disability benefits based on largely on a nonservice-connected low back disability.  The Director also reasoned that the Veteran retained functional use of the right shoulder, left ankle, and right knee during a December 2010 VA examination; the December 2011 VA examiner opined that the Veteran was precluded from physical but not sedentary employment; and the September 2012 VA examiner found only mild or moderate impairment for the Veteran's service-connected disabilities separately.  

The Director does not appear to have considered all favorable evidence with respect to the Veteran's claim for TDIU, to include several positive medical opinions and the Veteran's prior educational and work history.  In particular, the Veteran's private orthopedist, Dr. Monto, stated in December 2010 that he "agreed" that the Veteran was no longer able to perform his typical job duties due to his left tibia and fibula fracture residuals with ankle pain and his chronic right shoulder pain.  

Additionally, although the December 2011 VA examiner noted that the Veteran would likely be able to perform a sedentary position "for which he qualified," this examiner also stated that he was "not aware of the Veteran's education or training."  This VA examiner had explicitly stated that the Veteran's neck, right shoulder, and left leg disabilities would make it difficult for him to maintain employment that required manual labor, excessive standing, walking, bending, lifting, carrying, or climbing.  This is, in fact, largely what the Veteran's prior employment entailed.  

Finally, the September 2012 VA examiner expressly opined that the Veteran's service-connected cervical spine disability and associated right arm neurological impairment would render him unemployable in all settings because he could not perform fine motor movements required for even sedentary employment.  The examiner explained that the Veteran had difficulty typing, writing, holding objects such as a phone, and wearing a phone headset.  This examiner further opined that the Veteran's left lower leg disabilities precluded physical employment due to difficulty standing and walking.  Although the examiner found that the Veteran's disability symptoms, assessed individually, only resulted in mild or moderate impairment for rating purposes, the examiner also expressly found that the Veteran's service-connected disabilities, taken together, precluded employment.  

In sum, there are VA and private medical opinions that the Veteran has been unable to perform any substantially gainful occupation consistent with his prior educational and occupational history due to his combined service-connected disabilities, since he last worked in September 18, 2010.  The Board finds these opinions to be more probative than the Director's determination and the other negative evidence, as the VA and private evaluators considered the Veteran's educational and prior work history and the combined effects of his service-connected disabilities.  As such, when resolving doubt in the Veteran's favor, he meets the criteria for a TDIU on an extraschedular basis since September 18, 2010.  38 C.F.R. § 4.16(b).


ORDER

An initial compensable rating for surgical scars of the left leg is denied.

An initial compensable rating for surgical scars of the right shoulder is denied.

Prior to December 8, 2010, an initial compensable rating for left lower extremity neuropathy (deep peroneal nerve) is denied. 

From December 8, 2010, to September 3, 2012, a rating of 10 percent for left lower extremity neuropathy (deep peroneal nerve) is granted.

From September 4, 2012, forward, a rating in excess of 10 percent for left lower extremity neuropathy (deep peroneal nerve) is denied.

For the period beginning September 18, 2010, as total disability rating based on individual unemployability on an extraschedular basis is granted.



REMAND

In the two prior remands, the Board directed the AOJ to provide a VA examination for the Veteran's right shoulder and left lower leg disabilities that recorded range of motion and specifically included an opinion as to any additional limitation due to pain or other factors, to be expressed in degrees.  In October 2011, the Board further directed that an explanation must be provided for any opinion offered, including if an opinion as to the degree of additional impairment could not be expressed without resorting to speculation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (concerning additional impairment in terms of degrees if feasible); Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010) (concerning when an explanation of why a non-speculative opinion cannot be offered may be considered adequate).  

In an attempt to comply with this remand directive, the AOJ requested an addendum opinion and directed the examiner to explain why an opinion could not be offered without speculation, if such was the case.  The examiner again did not comply; rather, in a July 2013 addendum report, the examiner simply stated that she could not give an opinion regarding additional range of motion loss during flare-ups or over time without speculation, without any explanation as to why this was the case.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

There are several competent statements from the Veteran as to his functional impairment or additional loss of motion during flare-ups or with repetitive use.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These reports should be considered by the examiner in estimating any additional loss in terms of degrees.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the individual who conducted the December 2011 VA examination for an addendum opinion with regard to the right shoulder (status post rotator cuff repair) and the left leg (status post tibia and fibula fracture).  If the prior examiner is not available, forward the claims file to an appropriate examiner for an addendum opinion.  (The Veteran should not be scheduled for a full VA examination unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

Range of motion of the right shoulder and left lower leg were previously measured and recorded.  The examiner should provide an opinion as to the extent of any additional limitation of motion, in terms of degrees, due to weakened movement, excess fatigability, incoordination, pain, or flare-ups, including after repetitive use.  If the examiner is unable to provide an opinion as to the degree of any additional impairment without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  

The examiner is advised that the Veteran is competent to report the extent of additional functional impairment or loss of motion during flare-ups or after repetitive use.  This evidence should be considered along with the other evidence of record.  If the examiner chooses to reject the Veteran's reports, a reason must be provided for doing so.

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


